Filed 1/15/02 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2002 ND 3







State of North Dakota, 		Plaintiff and Appellee



v.



Floyd Solomon Marshall, Sr., 		Defendant and Appellant







Nos. 20010193 & 20010253







Appeals from the District Court of Cass County, East Central Judicial District, the Honorable Norman J. Backes, Judge.



AFFIRMED.



Per Curiam.



Jennifer L. Thompson, Assistant State's Attorney, Courthouse, P.O. Box 2806, Fargo, ND 58108-2806, for plaintiff and appellee.



Floyd Solomon Marshall, Sr., pro se, James River Correctional Center, 2521 Circle Drive, Reg. 16984, Jamestown, ND 58401-6904, for defendant and appellant.

State v. Marshall

Nos. 20010193 & 20010253



Per Curiam.

[¶1]	Floyd Solomon Marshall, Sr., appeals from the district court’s orders denying his N.D.R.Crim.P. 35(a) motion for correction of his sentence and his N.D.R.Crim.P. 36 motion for correction of a clerical mistake in his sentence.  Marshall briefed issues already decided by this Court.  
See
 
State v. Marshall
, 1999 ND 242, ¶ 7, 603 N.W.2d 878 (holding Marshall qualifies as a dangerous special offender).  At oral argument, Marshall presented arguments not briefed.  With neither citations to relevant authority, nor any supportive reasoning to buttress his claim of sentence correction, Marshall’s arguments are without merit.  
See
 
Friedt v. Moseanko
, 484 N.W.2d 861, 863 (N.D. 1992).  We conclude Marshall’s appeals are frivolous and completely without merit.  We summarily affirm under N.D.R.App.P. 35.1(a)(1).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring